     Case 2:19-cv-00855-NJB-KWR Document 18-10 Filed 09/25/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

CATERPILLAR FINANCIAL                    *           CIVIL ACTION NO. 2:19-cv-00855
SERVICES CORPORATION,                    *
                                         *
                        Plaintiff,       *           CHIEF     JUDGE              NANNETTE
                                         *           JOLIVETTE BROWN
      VERSUS                             *
                                         *
THE M/V RAIMY EYMARD, ALONG WITH*                    MAGISTRATE JUDGE
HER ENGINES, BOILERS, APPAREL, ETC.,*                KAREN WELLS ROBY
IN REM,                                  *
                        Defendant.       *
                                         *
**************************************** *

                                            ORDER

         Considering the foregoing Request for Default filed by plaintiff, Caterpillar Financial

Services Corporation,

         IT IS HEREBY ORDERED that the Request for Default is GRANTED, and that default

is hereby entered against defendants, Louis J. Eymard, II, Michael M. Eymard, Raimy D.

Eymard, and Offshore Marine Contractors, Inc.

         New Orleans, Louisiana, this _____ day of September, 2019.




                                                       William Blevins, Clerk of Court




4812-7290-5383
2830546-000646
